                      Case 1:21-mj-00240-GMH Document 1 Filed 02/17/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                     DistrictDistrict
                                                __________    of Columbia
                                                                      of __________

                  United States of America                         )
                             v.                                    )
               EMMA CORONEL AISPURO
                                                                   )      Case No.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           2011 through January 17, 2017        in the county of     Mexico and elsewhere                in the
                       District of          Columbia         , the defendant(s) violated:

            Code Section                                                     Offense Description
21 U.S.C. §§ 959(a), 960, 963                 Conspiracy to Distribute 5 Kilograms or More of Cocaine, 1 Kilogram or More
                                              of Heroin, 500 Grams or More of Methamphetamine, and 1000 Kilograms or
                                              More of Marijuana for Importation into the United States

18 U.S.C. § 2                                 Aiding and Abetting




         This criminal complaint is based on these facts:
See attached Affidavit of FBI Special Agent Eric McGuire




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                      FBI Special Agent Eric McGuire
                                                                                              Printed name and title

Sworn to before me and signed in my presence.                                                              Digitally signed by G. Michael
                                                                                                           Harvey
                                                                                                           Date: 2021.02.17 20:25:02
                  02/17/2021                                                                               -05'00'
Date:
                                                                                                Judge’s signature

City and state:              Washington, District of Columbia                 Hon. G. Michael Harvey, U.S. Magistrate Judge
                                                                                              Printed name and title
